Citation Nr: 0931409	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1956 and December 1956 to July 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).

The Veteran contends that he should be service connected for 
his degenerative changes of the lumbar spine.  The Veteran's 
service records indicate that he was treated multiple times, 
dating from October 1957 to January 1970 while in service for 
low back sprain.  

The Board notes that a post-service, private treatment record 
dated September 1985 references that the veteran was 
hospitalized in 1975 for his back and notes that the details 
regarding the hospitalization are unclear.  The Veteran 
stated at his June 2007 decision review officer (DRO) hearing 
that he was hospitalized at the Chesapeake and Ohio Railroad 
Hospital in West Virginia in 1975 with regard to his low back 
issues.  The Board notes that the hospital reports are not of 
record, however, as the Veteran noted at the DRO hearing, 
these records were unavailable because records older than 10 
years were destroyed.  As such, the Board finds that 
attempting to obtain these specific records will be futile, 
but notes that treatment reports of record reveal that the 
veteran was hospitalized in 1975 for low back problems, only 
a few years after his separation from service.

The Board notes that various private treatment records dating 
from September 1985 to April 1999 are of record and indicate 
that the veteran currently suffers from degenerative disc 
disease of the lumbar spine.  Specifically, the records 
indicate that the veteran has had surgery on his back twice:  
a lumbar laminectomy in February 1995 and a lumbar 
laminectomy in March 1997.  Both surgeries involved 
decompression, foraminotomy, and removal of large recurrent 
disc herniation from L4-5 on the left side.  The records 
further indicate that following the back surgeries the 
veteran continues to suffer from chronic back pain and 
widespread degenerative disc disease.  The veteran currently 
self treats and medicates his back pain with over the counter 
pain killers, including Motrin, and doctor suggested 
exercises.

In considering all of the above, the Board also recognizes a 
duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2007); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Therefore the veteran should be afforded a compensation and 
pension (C & P) examination to determine the etiology of the 
veteran's degenerative changes of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
degenerative changes of the lumbar 
spine.  The claims file must be made 
available to the examiner for review of 
pertinent documents therein, and the 
examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be 
accomplished.  After reviewing the 
record and examining the veteran, the 
examiner should provide an opinion as 
to whether the veteran's degenerative 
changes of the lumbar spine are more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) related to the Veteran's 
active duty service.  A detailed 
rationale should be provided for all 
opinions.  Conversely, if the examiner 
concludes that an etiological opinion 
cannot be provided, an explanation as 
to why should be clearly and 
specifically stated in the examination 
report.

2.	After any additional notification and 
development that the RO deems necessary 
has been accomplished, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



